Citation Nr: 0711866	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
mechanical low back pain from January 26, 2002, through 
October 13, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
mechanical low back pain from October 13, 2006.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee retropatellar pain syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for 
right knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to 
January 2002.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
This decision was confirmed and continued by a June 2003 
rating decision.  In June 2006, the Board remanded the issues 
noted on the first page, above, for additional evidentiary 
development.  In December 2006, the RO issued a rating 
decision which increased the evaluation assigned for the 
service-connected mechanical low back to 20 percent, 
effective October 13, 2006, the date of the recent VA 
examination.  That rating decision confirmed and continued 
the 10 percent evaluations assigned for bilateral 
retropatellar pain syndrome.


FINDINGS OF FACT

1.  From January 26, 2002, through October 13, 2006, the 
veteran's mechanical low back disability was manifested 
primarily by subjective complaints of pain, with objective 
evidence of full range of motion without pain, minimal 
tenderness to palpation, no incapacitating episodes, and no 
spasms or guarding.

2.  From October 13, 2006, the veteran's mechanical low back 
disability has been manifested by pain, with full range of 
motion, some tenderness over the lumbosacral paraspinal 
muscles, normal strength and no loss of sensation in the 
lower extremities, no indication of lack of endurance, 
fatigability, weakness, or incoordination, and no 
incapacitating episodes.

3.  The veteran's right knee retropatellar pain syndrome is 
manifested by complaints of pain, with normal range of 
motion, no effusion, no instability, a normal gait, and some 
tenderness over the patella, with no medial or lateral joint 
line tenderness.

4.  The veteran's left knee retropatellar pain syndrome is 
manifested by complaints of pain, with normal range of 
motion, no effusion, no instability, a normal gait, and some 
tenderness over the patella, with no medial or lateral joint 
line tenderness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for mechanical low back pain from January 26, 2002, through 
October 13, 2006, were not met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic 
Code (DC) 5293 (2002 & 2003).

2.  The criteria for an evaluation in excess of 20 percent 
for mechanical low back pain from October 13, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, DC 5253 to 5243 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for the left knee retropatellar pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, DCs 5257, 5260, 5261 (2006).

4.  The criteria for an evaluation in excess of 10 percent 
for the right knee retropatellar pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, DCs 5257, 5260, 5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In June 2002 and June 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  He was told what evidence was needed to substantiate 
his claims, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claims.


The Board finds that the content of the June 2002 and June 
2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Subsequently, the March 2004 SOC and the December 
2006 SSOC were issued, each of which provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  In correspondence 
mailed in January 2007, the veteran was provided with the 
provisions of the Dingess case.


II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The applicable rating criteria for intervertebral disc 
disease were amended by VA, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Then, 
effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The veteran was informed of these changes to the 
regulations in the March 2004 SOC.

A.  Low back

Rating criteria for intervertebral disc disease in effect
prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (in effect 
prior to Sept. 23, 2002).  

Rating criteria for intervertebral disc disease in effect
from September 23, 2002, to September 25, 2003

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  A 40 percent rating is for application 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, DC 5293 (effective from Sept. 
23, 2002 to Sept. 25, 2003).

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 

Rating criteria for diseases of the spine in effect
prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 
(2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 
10 percent rating is assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2003).

Rating criteria for diseases of the spine in effect
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; DC 
5236, Sacroiliac injury and weakness; DC 5237, Lumbosacral or 
cervical strain; DC 5238, Spinal stenosis; DC 5239, 
Spondylolisthesis or segmental instability; DC 5240, 
Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, 
Degenerative arthritis of the spine; are rated under the 
following new general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, DCs 5235 to 5242 (2006).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  DC 
5243 defines an incapacitating episode as a period of acute 
signs and symptoms that requires bed rest prescribed by a 
physician and treatment by a physician.  Id.  

B.  Knee disorders

38 C.F.R. Part 4, DC 5257 (2006), provides that a 10 percent 
evaluation is warranted when there is slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires that the impairment caused by the recurrent 
subluxation or lateral instability be moderate, and a 30 
percent evaluation requires severe impairment.  

Pursuant to 38 C.F.R. Part 4, DC 5260 (2006), a 0 percent 
evaluation is warranted for flexion limited to 60 degrees; a 
10 percent evaluation is warranted for flexion limited to 45 
degrees; a 20 percent evaluation is warranted for flexion 
limited to 30 degrees; and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.

Under 38 C.F.R. Part 4, DC 5261 (2006), a 0 percent 
evaluation is warranted for extension limited to 5 degrees; a 
10 percent evaluation is warranted for extension limited to 
10 degrees; a 20 percent evaluation is warranted for 
extension limited t 15 degrees; a 30 percent evaluation is 
warranted for extension limited to 20 degrees; a 40 percent 
evaluation is warranted for extension limited to 30 degrees; 
and a 50 percent evaluation is warranted for extension 
limited to 45 degrees.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Low back

The relevant evidence of record includes the VA examination 
conducted in August 2002.  Forward flexion of the back was to 
90 degrees without pain; bilateral rotation was to 45 
degrees, lateral flexion was to 30 degrees, and extension was 
to 30 degrees, all without pain.  He had minimal tenderness 
to palpation of the right sacroiliac joint.  The assessment 
was chronic low back pain with radiculopathy.  It was normal 
to believe that during flare-ups, the veteran would have 
increased fatigue, loss of range of motion, and strength of 
between 10 and 30 degrees.  

The veteran was afforded another VA examination in October 
2006.  He complained of pain across the low back, which was 
usually at a three out of ten, which would flare to 8 out of 
10 at times.  He said he was stiff in the morning.  He 
complained of stiffness, and occasional weakness if he lifts 
heavy objects, although there was no significant lack of 
coordination.  His primary symptom with flare-ups was pain 
that would occasionally radiate into the legs.  There was no 
numbness.  Pain was worse with bending.  He had a back brace 
that he only occasionally wore, and he had a TENS unit, which 
he indicated did not help.  There had been no incapacitating 
episodes over the past 12 months. 

The examiner indicated that the evidence of record suggested 
some exaggeration of symptoms.  The objective examination 
noted that he was not in any acute distress and walked with a 
normal gait.  He was also able to walk on his heels and toes 
and could jump with both feet onto a stool.  He had some 
tenderness across the paraspinal muscles, although there were 
no spasms.  He had 90 degrees of forward flexion with pain 
past 60 degrees; 30 degrees of extension without pain; 
lateral flexion to 45 degrees bilaterally; and rotation to 45 
degrees, without pain.  His lower extremities displayed 5/5 
motor strength with normal sensation and the deep tendon 
reflexes were 2+ at the patella and the Achilles.  His toes 
were downgoing and the straight leg raises were negative.  An 
X-ray showed no significant degenerative changes.  The 
diagnosis was mechanical low back pain.  The examiner noted 
that with repetitive activity he was likely to have an 
increase in subjective symptoms of pain and weakness across 
the low back and possibly another loss of 5 to 10 degrees of 
motion.  Repetitive motion would primarily cause an increase 
in pain.  He was not likely to lose significant endurance or 
coordination.  His disability did not inhibit work.

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 10 percent from January 
26, 2002, through October 13, 2006, under the old regulations 
in effect prior to September 23, 2002, and under either the 
old or the new regulations as in effect from September 23, 
2002, through September 26, 2003, and from September 26, 
2003, has not been established.  There is no indication 
during any of this period that the veteran experienced 
moderate intervertebral disc syndrome with recurring attacks, 
as needed under the old regulations so as to warrant a 20 
percent evaluation.  There is absolutely no evidence that he 
has suffered any incapacitating episodes (that is, episodes 
of acute signs and symptoms that have required bed rest 
prescribed by a physician).  During this time period, there 
was no evidence that the veteran's low back displayed a 
moderate degree of limitation of motion; rather, his forward 
flexion was to 90 degrees.  See 38 C.F.R. Part 4, DC 5292 
(2003).  The evidence also did not show that the veteran had 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion.  Finally, during the pertinent time period, he 
did not exhibit forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, 
combined range of motion of the thoracolumbar spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Therefore, an evaluation in excess of 10 percent 
during that time frame cannot be granted.

There is also no suggestion in the evidence of record that an 
evaluation in excess of 20 percent from October 13, 2006, has 
been established.  The evidence since October 2006 does not 
show that the veteran has had severely disabling 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Nor is there any suggestion that he had 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Further, there is no suggestion that his back disorder has 
resulted in severe limitation of motion; rather, he displayed 
90 degrees of forward flexion (with pain at 60 degrees).  His 
disability has not been severe with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward flexion, loss of lateral motion 
with osteoarthritic changes, or narrowing  or irregularity of 
the joint spaces.  To the contrary, the objective evidence 
shows that he had not demonstrated any listing of the spine 
or any loss of lateral motion.  X-rays had not shown any 
osteoarthritic changes or narrowing of the joint spaces.  
There has been no demonstration that forward flexion of the 
thoracolumbar spine was 30 degrees or less, or of favorable 
ankylosis of the entire thoracolumbar spine.  Therefore, 
there is no indication that an evaluation in excess of 20 
percent from October 13, 2006, is justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent from January 26, 2002, to October 13, 
2006, and in excess of 20 percent from October 13, 2006, for 
his service-connected mechanical low back pain.

B.  Knees

The relevant evidence of record includes the report of an 
August 2002 VA examination.  The veteran's knees displayed 
full extension and 150 degrees of flexion.  There were no 
instabilities on anterior, posterior, medial, or lateral 
stressing.  The anterior Drawer's and Lachman's tests were 
negative, there was no effusion, no swelling, and no medial 
or lateral joint line tenderness.  Strength of the lower 
extremities was 5/5.  An X-ray was unremarkable.  The 
assessment was retropatellar pain symptoms.  

VA re-examined the veteran in October 2006.  He complained of 
pain across the anterior aspect of the knees, which he said 
would flare-up weekly.  There was no instability, weakness, 
or lack of endurance, but the knees would sometimes feel 
stiff and swollen.  These complaints did not affect his 
walking.  The examiner noted that the records suggested some 
exaggeration of his symptoms.  The objective examination 
noted that he was in no acute distress and walked with a 
normal gait.  A test of the patellar tendon noted no pain on 
the patella.  There was no effusion in either knee.  
Bilateral range of motion was 0 to 140 degrees without pain.  
He displayed tenderness on pulling of both patellas.  There 
was no significant tenderness over either medial or lateral 
joint line.  An X-ray showed no degenerative changes.  The 
diagnosis was retropatellar pain syndrome.  The examiner 
commented that he was likely to have an increase of symptoms 
of pain, but no significant loss of motion across his knees.  
With repetitive activity the primary symptom would be pain in 
the knees.  He was not likely to lose significant endurance 
or have incoordination.  The knee complaints did not inhibit 
his ability to work.

Upon careful review of the evidence of record, it is found 
that entitlement to evaluations in excess of 10 percent for 
either knee have not been established.  There is no 
suggestion that the veteran has any recurrent subluxation or 
lateral instability in either knee.  Nor is there any 
indication that he has extension limited to 15 degrees or 
flexion limited to 30 degrees, as would be required to 
justify 20 percent evaluations.  Nor does the veteran have 
any degenerative changes present in either knee joint.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for evaluations in excess of 10 percent for 
the left and right retropatellar pain syndrome.

C.  Extraschedular evaluations

Under 38 C.F.R. § 3.321(b)(1) (2006), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The veteran had worked in landscaping until 2005 and, at the 
time of the October 2006 VA examination, had started to 
attend school for graphic design.  There was no evidence that 
the veteran had been frequently hospitalized for the 
treatment of his low back or knee disabilities.  Therefore, 
the Board finds no exceptional circumstances in this case 
that would warrant referral for consideration of 
extraschedular evaluations.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
mechanical low back pain from January 26, 2002, through 
October 13, 2006, is denied.

[Continued on next page]


Entitlement to an evaluation in excess of 20 percent for 
mechanical low back pain from October 13, 2006, is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee retropatellar pain syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee retropatellar pain syndrome is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


